Citation Nr: 0504953	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-10 830	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for Cushing's disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from April 1982 to 
April 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for Cushing's 
disease.  As well, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for headaches.

In the statement of the case (SOC) issued in February 2003, 
the RO again determined that new and material evidence had 
not been received to reopen the claim of service connection 
for headaches.  The RO and the local hearing officer have not 
consistently included the expression new and material 
evidence when discussing the claim for headaches.  However, 
there is no indication from the adjudicative actions in this 
case that the RO has implicitly reopened this claim, 
and whether there is sufficient evidence to do this is the 
preliminary determination that must be made concerning this 
claim.  As will be explained later in this decision, only if 
there is new and material evidence does the Board then reach 
the underlying claim adjudication on the merits.

A hearing was held at the RO in December 2003 before a local 
hearing officer.  A transcript of the proceeding is of 
record.




FINDINGS OF FACT

1.  The weight of the competent medical evidence of record 
indicates that Cushing's disease and/or its prodromal 
symptoms were not initially manifested while the veteran was 
on active duty in the military or within the first year after 
her service ended, and does not establish that this disease 
is otherwise attributable to her military service or any 
trauma that she sustained in service.

2.  In an unappealed decision dated in May 1986, the RO 
denied the veteran's claim of entitlement to service 
connection for headaches.

3.  Additional evidence received since that decision is not 
cumulative or redundant of evidence already of record and is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.

4.  The headaches noted in service were acute and transitory 
and resolved prior to discharge without producing chronic 
residual disability.


CONCLUSIONS OF LAW

1.  Cushing's disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  The May 1986 decision of the RO denying service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

3.  The evidence received since that decision is new and 
material and the claim of service connection for headaches is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

4.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records (SMRs) disclose that, on July 18, 
1982, the veteran complained of headache, as well as right 
shoulder and left leg discomfort following a motor vehicle 
accident the day before.  The diagnosis was multiple bruises 
from the accident.  On July 20, 1982, her complaints, 
including neck pain, head pain, left leg pain, and body 
aches, were attributed to a hamstring strain.  
On August 30, 1982, she again complained of headache - 
stating that she had been experiencing it during the past 
month, and the diagnostic assessment was headache secondary 
to muscle spasms.  

A service department treatment entry of September 3, 1982 
indicates complaints of headaches and sort throat that were 
attributed to an upper respiratory infection.  On September 
7, 1982, the veteran reported headaches, as well as 
genitourinary symptoms, and the assessments were rule out 
cystitis and rule out vaginitis.  On September 27, 1982, the 
veteran complained of headaches that had been present for the 
past three weeks; also, she reported frequency and dysuria, 
and the assessments were stress reaction and rule out urinary 
tract infection.  According to a medical record dated October 
7, 1983, the veteran complained of earache for the past week, 
as well as headache.  The assessment was otitis.  

Service medical records make no reference to Cushing's 
disease or pituitary tumors with elevated cortisol 
secretions.  The veteran declined to undergo a physical 
examination at separation from service.  

VA medical records, dated from 1999 to 2001, reflect the 
veteran's treatment for Cushing's disease.  Reference was 
made to her history that Cushing's disease was first 
diagnosed in 1992 or 1993 (so after her service in the 
military had ended).  Clinical notes show she underwent a 
transphlenoid pituitary resection followed by radiation 
therapy.  Subsequently, a gamma knife stereotactic procedure 
was performed for removal of a residual tumor from Cushing's 
disease.  The assessment was that the veteran had persistent 
Cushing's disease.  Other clinical notes relate her history 
of having experienced headaches since sustaining head trauma 
in 1983.

A letter from the Social Security Administration (SSA), dated 
in November 2001, advised the veteran that she had been found 
disabled under SSA criteria, effective November 1999.  The 
SSA decision took account of medical evidence and of the 
veteran's assertion that she was unable to work because of 
Cushing's disease, back pain and adrenal insufficiency.  

The veteran was afforded a VA neurological examination in 
November 2001.  The examiner stated that she had reviewed the 
claims file and service medical records.  She mentioned 
service department treatment notations of August and 
September 1982 indicating the veteran's complaints of 
headaches at about the time she was involved in a motor 
vehicle accident.  Reference was made to the veteran's 
history of having been diagnosed with a pituitary tumor in 
1992 or 1993.  Also mentioned were various procedures and 
diagnostic imaging in connection with treatment 
of the pituitary tumor.  The examiner observed that the 
veteran undoubtedly had Cushing's syndrome due to a pituitary 
tumor that was probably secreting adrenocorticotrophic 
hormone (ACTH).  

The examiner stated it was extremely unlikely that head 
trauma in service with associated complaints of headache 
could have caused a pituitary tumor.  At the same time, the 
examiner acknowledged that it was possible the veteran's 
current headaches did begin in military service and were an 
early sign of her pituitary tumor.  This proposition, 
however, observed the examiner, was speculative.  The 
examiner went on to point out that there was a ten-year 
period between when the veteran complained of headaches in 
service and when the pituitary tumor was diagnosed.  In view 
of that time interval, it was the examiner's opinion that it 
was probably not as likely as not that the headaches in 
service were an early sign of her subsequently diagnosed 
pituitary tumor.  The examiner added that there was nothing 
in the service records to indicate the veteran suffered from 
Cushing's syndrome at the time she was in military service.  
She suggested the veteran be afforded an endocrinological 
examination to further explore any questions about the 
etiology of her Cushing's syndrome.  

A VA examination concerning the Cushing's syndrome was 
performed that same month (November 2001).  The examiner 
stated that the claims file had been reviewed.  Reference was 
made to the veteran's history of having been involved in a 
motor vehicle accident during service.  She indicated that 
she had been riding in the back of an open truck when the 
driver lost control and struck a tree.  The veteran 
reportedly fell out of the truck and struck her head against 
a metal wheel guard.  She stated she experienced massive 
generalized headaches after the accident.  She mentioned 
another motor vehicle accident in 1992, followed by low back 
pain and increased headache.  She indicated that, following 
the 1992 accident, she began having menstrual pattern changes 
- which led to a clinical work-up, and she later was found 
to have Cushing's syndrome, including Cushing's disease.  

The examiner commented that Cushing's disease was the more 
appropriate diagnosis, in view of a pituitary tumor with 
elevated cortisol secretion.  The examiner mentioned Dr. 
Tendler's observation that the veteran evidenced excess 
cortisol production dating back to the 1980's.  The examiner 
referred to various surgical treatments and imaging studies 
provided over the years since the initial diagnosis of 
Cushing's syndrome in 1992 or 1993.  

The examiner went on to note that the veteran had Cushing's 
disease, now with hypopituitary syndrome involving the 
adrenals and thyroid.  It was observed that it was highly 
unlikely that the veteran had Cushing's disease as a result 
of headaches from an in-service injury.  Likewise, added the 
examiner, there was no evidence to document that a pituitary 
tumor started while the veteran was in service.  What was 
unusual, continued the examiner, was that the veteran, during 
service, did not present with other signs of a space-
occupying lesion in the brain.  Also, her complaint of 
persistent headache after surgical resection of the tumor 
argued against a tumor having been the cause of her initial 
headaches.  It was the examiner's opinion, then, that it was 
less likely than not that Cushing's disease (from a pituitary 
tumor) was associated with the veteran's injury while in 
service, as well as with her complaints of headache from that 
injury.  

VA clinical records show that Beatriz Esayag-Tendler, M.D., 
was the veteran's treating endocrinologist.  In a notation 
dated in December 2001, she indicated the veteran's Cushing's 
disease probably started in 1983 (so while in the military).  
She pointed out that early cortisol excess is not easy to 
detect clinically.  The veteran had headaches in 1983, as 
well as mental status changes and depression and was sent for 
mental hygiene evaluation.  Also, she had muscle weakness and 
later developed clear clinical signs of Cushing's disease; 
however, obviously, years went by and the clear signs of the 
disease took a while to become apparent.  It was the Dr. 
Tendler's opinion that it was highly likely the veteran had 
cortisol excess before 1993 when Cushing's disease was first 
diagnosed.  Dr. Tendler's assessment was recorded during a 
clinical visit, and her clinical notes give no indication 
that she had reviewed the veteran's service medical records 
or claims file.  

Another statement, dated in September 2003, was received from 
Dr. Tendler.  She related that the veteran had a history of 
ACTH-dependent (pituitary disease) Cushing's disease.  She 
pointed out that clinical features of Cushing's disease 
include headaches, fatigue and malaise, depression, 
hypertension, diabetes and muscle weakness.  The physician 
went on to note that the veteran reported severe headaches 
that began during military service after a head injury.  
According to Dr. Tendler, it was difficult to say for how 
long the veteran may have been suffering from Cushing's 
disease; however, it was well known fact that individuals 
with cortisol excess went undiagnosed for years.  The 
physician believed the veteran had signs of Cushing's disease 
precisely when she reported having them.  She did not mention 
that she had reviewed the veteran's service medical records 
or claims file.

Also associated with the claims file is a an article obtained 
in May 2003 from the website of the National Institutes of 
Health (NIH).  It discusses various facets of Cushing's 
syndrome - including symptoms, diagnostic techniques, and 
treatments.  



A hearing was held in December 2003 at the RO before a local 
hearing officer.  In testimony, the veteran contended that 
chronic headaches, as well as Cushing's disease, stem from 
the head injury she sustained during military service, in 
1982, when a truck in which she was riding was involved in an 
accident.  She argued that the force inflicted by the head 
trauma resulted in shifting and herniation of certain 
vertebrae; in turn, vertebral disarrangement led to the 
development of a pituitary gland tumor and the emergence of 
Cushing's disease.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in May 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  She also was 
advised that it was her responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
hers and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting her with her claims, the veteran's service 
medical records are on file, as are her VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  As also 
mentioned, there are statements, as well, from her private 
treating physician - Dr. Tendler.  The veteran was asked to 
advise VA if there was any other information or evidence she 
considered relevant to her claims so that VA could help her 
by getting that evidence.  She also was advised what evidence 
VA had requested and notified in the SOC and SSOC what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the May 2001 letter 
from the RO advising the claimant of her rights in VA's 
claims process predated the RO's January 2002 decision 
initially adjudicating her claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.



The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the May 2001 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that she was otherwise fully notified of the 
need to give VA any evidence pertaining to her claims.  The 
May 2001 VCAA letter requested that she provide or identify 
any evidence to support her claims.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice her, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).



With respect to the VCAA letter of May 2001, the claimant was 
requested to respond within 60 days.  38 C.F.R. § 3.159(b)(1) 
(2004) was invalidated by the United States Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.

Governing Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Endocrinopathies, if manifested to a degree of at least 10 
percent within one year from the date of termination of 
service, shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
the disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).



A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus - that the credibility 
of the evidence is to be presumed - was not altered by the 
Federal Circuit decision in Hodge.  Moreover, the evidence to 
be considered is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  



Analysis

Service Connection for Cushing's Disease

Service medical records are negative for Cushing's disease or 
evidence of pituitary gland tumors or defects.  The medical 
evidence indicates that Cushing's disease was first diagnosed 
no earlier than 1992, meaning more than one year after the 
veteran had completed her term of military service.  

The veteran contends that Cushing's disease has been present, 
though at first undetected, ever since she sustained head 
trauma in the motor vehicle accident during service.  She has 
provided medical evidence from Dr. Tendler, her treating 
endocrinologist, in support of her contention dating the 
onset of Cushing's disease to the head trauma in service.  By 
contrast, two opinions from VA physicians do not attribute 
the veteran's Cushing's disease to her military service and 
so contradict Dr. Tendler's opinion.  

It should be noted that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Here, 
the opinion of the veteran's treating endocrinologist linking 
Cushing's disease to the veteran's head injury in a truck 
accident during service is supported by a rationale.  But the 
two VA medical opinions ruling out an etiological 
relationship between head trauma in service and current 
Cushing's disease are simply more persuasive, as they, too, 
are supported by rationales and by claims file review.  A 
proper factual foundation is a predicate to rendering an 
informed medical opinion.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (where the Court rejected a medical 
opinion since there was no indication the physician had 
reviewed the veteran's SMRs or any other relevant documents 
that would have enabled him to form an opinion on service 
connection on an independent basis).  See also Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

Again, this is not to suggest that Dr. Tendler's opinion is 
not reasoned, just that there is no indication she reviewed 
all of the relevant evidence that deserves consideration - 
whereas the VA physicians clearly did.

The Board is aware that the VA neurologist raised the 
possibility that a relationship might potentially exist 
between the veteran's head trauma in service and her later 
diagnosed Cushing's disease, but this VA neurologist 
ultimately went on to dismiss this likelihood as quite 
"speculative."  And this equivocality is evidence against 
the claim, as it is an insufficient basis on which to grant 
service connection.  See Winsett v. West, 11 Vet. App. 420, 
424 (1998).  This is true even considering that an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In any event, the VA neurologist recommended a second opinion 
by a specialist in endocrinology, and in fact, such an 
opinion was subsequently obtained.  And it proved to be 
equally unfavorable, if not more so.

Especially crucial to Dr. Tendler's opinion relating 
Cushing's disease to the veteran's headaches and head trauma 
in service is her determination that excess cortisol 
secretion-a feature of Cushing's disease-was likely to have 
been present, but undiagnosed, during service.  Here, 
treatise evidence from a National Institutes of Health 
website verifies that excess cortisol production is generally 
associated with a pituitary gland tumor.  However, the VA 
specialist, who examined the veteran in connection with 
Cushing's disease, specifically concluded that her clinical 
history argued against the presence of a pituitary tumor in 
service.  The examiner's conclusion was based on a review of 
the veteran's service medical records and the other pertinent 
evidence in her claims file.  So the VA specialist's opinion 
is more persuasive than the opinion from Dr. Tendler to the 
contrary.  Again, it should emphasized that her opinion is 
not supported by claims file review.



In deciding whether the veteran's current Cushing's disease 
is attributable to the episode of head trauma in service or 
the headaches she had while on active duty, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens, 7 Vet. App. at 433.  
Obviously, this responsibility is particularly difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, for the reasons stated, there are.  
And although the Board may not ignore a favorable opinion of 
a physician, as in this case, the one proffered by Dr. 
Tendler, the Board certainly is free to discount the 
credibility of it, so long as the Board provides an adequate 
explanation of the reasons and bases for doing this.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board also has considered the evidence from the medical 
website discussing various facets of Cushing's disease.  
Significantly, the website article does not mention head 
trauma in its discussion of the causes of Cushing's syndrome.  
The Board does not dispute the validity of the treatise 
evidence.  However, it certainly does not support the 
contended relationship between the veteran's head trauma in 
service and her later diagnosed Cushing's disease.  

The veteran's assertion linking her Cushing's disease to the 
head trauma in service amounts to an opinion about a matter 
of medical causation.  And as a layperson, she does not have 
the necessary medical training and/or expertise to give a 
probative opinion on determinative issues such as the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  



The Board has taken note of the request by the veteran's 
representative that this appeal involves an issue of medical 
complexity requiring an opinion from an independent medical 
expert (IME) in endocrinology.  See 38 C.F.R. § 20.901(d) 
(2004).  But this notwithstanding, the opinions already in 
the claims file are sufficient to permit resolution of this 
appeal on the evidence now of record.

For these reasons, the claim for service connection for 
Cushing's disease must be denied because the preponderance of 
the evidence is unfavorable, so the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

New and Material Evidence to Reopen the Claim for
 Service Connection for Headaches

The RO denied service connection for headaches in May 1986.  
The veteran was informed of that decision, and did not 
appeal.  The May 1986 decision is the last final denial of 
the claim on any basis.  The Board's analysis of the 
evidence, then, starts with evidence added to the claims file 
since the RO's May 1986 decision.  

Additional evidence added to the record includes statements 
from Dr. Tendler.  Her statements do not explicitly state 
that the veteran now has headaches that are indicative of a 
chronic disorder, separate and distinct from Cushing's 
disease.  However, taking her statements in the light most 
favorable to the veteran, the Board believes that the 
information provided by Dr. Tendler, while not per se 
establishing a direct relationship between the veteran's 
current headaches and some incident or incidents of service, 
do, at a minimum, provide a "more complete picture" of the 
circumstances surrounding the veteran's headache disorder.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the Board finds that some of the additional 
evidence is new and material and the veteran's claim of 
service connection for headaches is reopened.



Merits Adjudication of the Claim for Service Connection for 
Headaches

On the basis of her service medical records, there clearly is 
no disputing the veteran was involved in a motor vehicle 
accident in service, around mid-July 1982.  And it is equally 
clear that she intermittently voiced complaints of headaches 
for about the next ten weeks through the end of September 
1982.  But the Board finds especially noteworthy that several 
instances of the reported headaches were in the context of 
complaints involving other body parts or systems - headaches 
being but one among several symptoms of which she complained.  
Moreover, service department clinicians did not identify a 
chronic headache disorder at any time during the veteran's 
clinical visits over the ten-week period in question, when 
her complaints of headaches were evaluated along with other 
presenting symptoms.  

Following the last reported complaint of headache at the end 
of the ten-week period, in late September 1982, there were no 
documented reports of headache until October 1983, when a 
headache was reported to have begun only recently, along with 
a complaint of earache; and again, the veteran's symptoms 
were not attributed to a chronic headache disorder.  She 
declined a separation examination, so there is no 
documentation of continued headaches at the time she 
completed military service in April 1986.  Her original claim 
for service connection, received in April 1986, merely lists 
headaches and does not mention the episode of head trauma in 
service as the possible root cause for them.

VA medical records, dated from 1999 to 2001, record the 
veteran's history of longstanding headaches that she reported 
had been present since service.  However, a VA neurologist, 
who thoroughly reviewed the record, determined that the 
medical evidence did not reasonably support the likelihood 
that the veteran's current complaints of headache were 
attributable to an occurrence of military service, in this 
instance, the reported motor vehicle accident.  The 
specialist's opinion, then, does not relate any chronic 
headache disorder now present to an event or occurrence 
coincident with the veteran's military service.



By contrast, Dr. Tendler's statements appear to relate the 
veteran's current headaches to the an event or occurrence of 
military service.  However, although Dr. Tendler endorses the 
veteran's history of chronic headaches dating back to 
head trauma in service, this assessment is based entirely on 
the veteran's 
self-described history of persistent headaches during the 
years since the 1982 truck accident.  And the veteran's 
account is not objectively corroborated by the record that is 
devoid of any medical documentation of headaches during a 
period of more than ten years after she completed her term of 
military service.  Thus, the probative value of Dr. Tendler's 
opinion is reduced since, by all accounts, it was based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet.App. 458 
(1993) (an opinion is only as good and credible as the 
history on which it was predicated).

The Board has considered the veteran's testimony in which she 
now reports a problem with chronic headaches that she dates 
to a truck accident during service.  But her assertion that 
chronic headaches are attributable to the truck accident in 
service amounts to an opinion about a matter of medical 
causation.  And as alluded to earlier, as a layperson, she 
simply is not qualified to render a diagnosis or a probative 
opinion concerning medical causation.

In sum, the record indicates that any headaches noted in 
service following the motor vehicle accident were acute and 
transitory and resolved prior to discharge without producing 
chronic residual disability.  In reaching this determination, 
the Board has been mindful of the doctrine of the benefit of 
the doubt, but it is inapplicable when, as here, the 
preponderance of the evidence is unfavorable.  38 C.F.R. 
§ 3.102.




ORDER

Service connection for Cushing's disease is denied.  

And although new and material evidence has been received to 
reopen the claim for service connection for headaches, it, 
too, is denied on the merits.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


